Citation Nr: 1531506	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-09 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Post-9/11 GI Bill (Chapter 33) education benefits beyond the academic year that ended July 31, 2012.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from May 2004 to July 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded this claim in March 2015 for additional development, which has been completed.


FINDING OF FACT

The Veteran's eligibility for Post-9/11 GI Bill (Chapter 33) education benefits is not limited to the academic year that ended July 31, 2012.  


CONCLUSION OF LAW

Resolving any interpretive doubt in the Veteran's favor, he is entitled to an award of Chapter 33 education benefits under the Post-9/11 GI Bill for academic years following his initial academic year of study that ended in July 2012; his award is limited to 80 percent of the maximum amount allowable for each particular academic year.  38 U.S.C.A. § 3313 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is entitled to receive Post-9/11 GI Bill education benefits at the 80 percent level, as he had at least 24, but less than 30, months of active duty service, exclusive of obligated service as a result of graduating from the U.S. Naval Academy.  See 38 C.F.R. § 21.9640(a).  He began graduate business courses, on an accelerated track, in September 2011.  For the academic year starting in August 2011 through July 2012, the Veteran received the maximum benefit he is entitled to, amounting to $14,000.  This figure is 80 percent of the maximum benefit for private school education, which is $17,500.  38 U.S.C.A. § 3313 (c)(1)(A)(ii)(II)(aa) (West 2014).  He has applied for benefits for the academic year starting in August 2012, but the claim was denied because he had reached the cap for the previous academic year.  

In denying his claim, the RO cited to Pub. L. No. 111-377, 124 Stat. 4106 (2011), in support of its decision to deny the payment of education benefits for his education program past July 31, 2012.  The Board notes that this law was codified at 38 U.S.C.A. § 3313 (West 2014); however, amendments to the regulations have yet to be promulgated.

Section 3313 states, in pertinent part, that:

(c) Programs of education leading to a degree pursued at institutions of higher learning on more than half-time basis.--The amounts payable under this subsection for pursuit of an approved program of education leading to a degree at an institution of higher learning (as that term is defined in section 3452(f)) are amounts as follows:

(1) In the case of an individual entitled to educational assistance under this chapter by reason of paragraph (1), (2), or (9) of section 3311(b), amounts as follows:

(A) An amount equal to the following:
(i) In the case of a program of education pursued at a public institution.... 

(ii) In the case of a program of education pursued at a non-public or foreign institution of higher learning, the lesser of--
(I) the actual net cost for tuition and fees assessed by the institution for the program of education after the application of--
(aa) any waiver of, or reduction in, tuition and fees; and
(bb) any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than loans and any funds provided under section 401(b) of the Higher Education Act of 1965) that is provided directly to the institution and specifically designated for the sole purpose of defraying tuition and fees; or
(II) the amount equal to-
(aa) for the academic year beginning on August 1, 2011, $17,500; or
(bb) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subclause, as increased by the percentage increase equal to the most recent percentage increase determined under section 3015(h).

38 U.S.C.A. § 3313 (West 2014).  Thus, under section 3313(c)(1)(A)(ii), a student taking courses at a non-public institution is entitled to a payment that is the lesser of the actual cost of the tuition and fees, reduced by certain factors, or a specified dollar amount, which was $17,500 for the academic year starting in August 2011.  Id.  The law goes on to indicate that academic years starting in any subsequent August will be a slightly higher amount.  

It appears that the RO has interpreted these provisions as only allowing benefits to be awarded for one academic year.  This conflicts with the regulation allowing a maximum of 36 months of benefits (for full-time education) under Chapter 33.  38 C.F.R. § 21.9550 (2014).  This interpretation also conflicts with the language contained within section 3313, which does not limit payment of benefits to one academic year.  Rather, the statute states that a different maximum rate will be paid for each different academic year.  However, assuming arguendo that the language of the statute is ambiguous regarding whether a veteran is entitled to payment of education benefits for only one year or for more than one year, the Board resolves 
interpretative doubt in the Veteran's favor.  Brown v. Gardner, 513 U.S. 115, 118 (1994).  As the Board's interpretation of the statute allows for a more favorable outcome for the Veteran than the RO's interpretation, the Board is resolving any such hypothetical conflict in the Veteran's favor.

Accordingly, payment of education benefits for the Veteran's program of study is not limited to the single academic year that ended on July 31, 2012.  He is entitled to payment of educational benefits for his program of study for subsequent academic years, limited to 80 percent of the maximum rate allowed for each particular academic year.


ORDER

Entitlement to an award of Chapter 33 education benefits under the Post-9/11 GI Bill for the Veteran's program of study beyond the academic year that ended July 31, 2012, up to 80 percent of the maximum amount allowable for the particular academic year, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


